                       Case 5:20-cv-05799-LHK Document 484 Filed 04/15/21 Page 1 of 8


                   1   [Counsel identified on signature pages]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10
                                                 UNITED STATES DISTRICT COURT
               11
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               12

               13                                         SAN JOSE DIVISION

               14
                       NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               15
                                                     Plaintiffs,    STIPULATION AND [PROPOSED]
               16                    v.                             ORDER
               17
                       GINA RAIMONDO, et al.,
               18
                                                     Defendants.
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28


ATTORNEYS AT LAW
                                                                                    CASE NO. 5:20-CV-05799-LHK
 SAN FRANCISCO                                                                    STIP. AND [PROPOSED] ORDER
                        Case 5:20-cv-05799-LHK Document 484 Filed 04/15/21 Page 2 of 8



                   1          Pursuant to Civil Local Rules 6-2 and 7-12, the parties to this action, by their respective

                   2   counsel, respectfully submit the following Joint Stipulation, and respectfully request that the

                   3   Court issue the following order:

                   4          WHEREAS, on April 2, 2021, the Court partially entered the parties’ Stipulation and

                   5   Order (“April 2 Stipulation and Order”), ECF No. 475;

                   6          WHEREAS, the April 2 Stipulation and Order provided for a 14-day stay of this case,

                   7   beginning April 2, 2021 and ending April 16, 2021;

                   8          WHEREAS, the parties have negotiated an agreement in principle subject to final

                   9   approval by the Department of Justice and Plaintiffs; and

               10             WHEREAS, the parties believe that the public interest would be served by staying all

               11      proceedings in this litigation for 7 additional days while the parties seek to obtain these

               12      approvals.

               13             THE PARTIES JOINTLY STIPULATE, AND RESPECTFULLY REQUEST THAT

               14      THE COURT ORDER, AS FOLLOWS:

               15             1. That the Court enter a 7-day stay of this case, effective beginning April 16, 2021 and

               16      ending on April 23, 2021, with any deadlines currently due April 16, 2021 becoming due on

               17      April 23, 2021, and all other deadlines commensurately shifted;

               18             2. That the Court enter a 7-day stay of proceedings related to Plaintiffs’ Renewed Motion

               19      to Compel, see ECF Nos. 462, 463, 464, to be coextensive with the requested stay of the case as

               20      a whole;

               21             3. That the Court continue the Case Management Conference currently scheduled for

               22      Friday, April 16, 2021, until Friday, April 23, 2021;

               23             4. That the parties file a Joint Case Management Statement by 2:00 p.m. PDT on April

               24      22, 2021, for a Further Case Management Conference on April 23, 2021 at 2:00 a.m. PDT, when

               25      the parties anticipate being in a position to discuss with the Court the specifics of any resolution

               26      on which approvals have been obtained;

               27             5. That, should the parties not reach earlier resolution, the case shall restart on April 23,

               28      2021 under the same schedule currently in place,
                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1                        STIP. AND [PROPOSED] ORDER
                        Case 5:20-cv-05799-LHK Document 484 Filed 04/15/21 Page 3 of 8



                   1          6. Defendants will not, on the grounds of any stay, resist or challenge Plaintiffs taking

                   2   any of the depositions currently noticed or producing any of the documents and materials

                   3   Defendants currently are obligated to produce, but Defendants may assert the objections that they

                   4   would have had in the normal course.

                   5

                   6   Dated: April 15, 2021                             LATHAM & WATKINS LLP

                   7                                                     By: /s/ Sadik Huseny
                                                                            Sadik Huseny
                   8
                                                                         Sadik Huseny (Bar No. 224659)
                   9                                                     sadik.huseny@lw.com
                                                                         Steven M. Bauer (Bar No. 135067)
               10                                                        steven.bauer@lw.com
                                                                         Amit Makker (Bar No. 280747)
               11                                                        amit.makker@lw.com
                                                                         Shannon D. Lankenau (Bar. No. 294263)
               12                                                        shannon.lankenau@lw.com
                                                                         LATHAM & WATKINS LLP
               13                                                        505 Montgomery Street, Suite 2000
                                                                         San Francisco, CA 94111
               14                                                        Telephone: 415.391.0600
                                                                         Facsimile: 415.395.8095
               15
                                                                         Melissa Arbus Sherry (pro hac vice)
               16                                                        melissa.sherry@lw.com
                                                                         Richard P. Bress (pro hac vice)
               17                                                        rick.bress@lw.com
                                                                         Anne W. Robinson (pro hac vice)
               18                                                        anne.robinson@lw.com
                                                                         Tyce R. Walters (pro hac vice)
               19                                                        tyce.walters@lw.com
                                                                         Gemma Donofrio (pro hac vice)
               20                                                        gemma.donofrio@lw.com
                                                                         Christine C. Smith (pro hac vice)
               21                                                        christine.smith@lw.com
                                                                         LATHAM & WATKINS LLP
               22                                                        555 Eleventh Street NW, Suite 1000
                                                                         Washington, D.C. 20004
               23                                                        Telephone: 202.637.2200
                                                                         Facsimile: 202.637.2201
               24
                                                                         Attorneys for Plaintiffs National Urban League;
               25                                                        League of Women Voters; Black Alliance for
                                                                         Just Immigration; Harris County, Texas; King
               26                                                        County, Washington; City of San Jose,
                                                                         California; Rodney Ellis; Adrian Garcia; and
               27                                                        the NAACP
               28
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       2                       STIP. AND [PROPOSED] ORDER
                        Case 5:20-cv-05799-LHK Document 484 Filed 04/15/21 Page 4 of 8



                       Dated: April 15, 2021                  By: /s/ Jon M. Greenbaum
                   1                                          Kristen Clarke (pro hac vice)
                                                              kclarke@lawyerscommittee.org
                   2                                          Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
                   3                                          Ezra D. Rosenberg (pro hac vice)
                   4                                          erosenberg@lawyerscommittee.org
                                                              Ajay Saini (pro hac vice)
                   5                                          asaini@lawyerscommitee.org
                                                              Maryum Jordan (Bar No. 325447)
                   6                                          mjordan@lawyerscommittee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
                   7                                          pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
                   8                                          RIGHTS UNDER LAW
                                                              1500 K Street NW, Suite 900
                   9                                          Washington, DC 20005
                                                              Telephone: 202.662.8600
               10
                                                              Facsimile: 202.783.0857
               11
                                                              Attorneys for Plaintiffs National Urban League;
               12                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               13                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               14                                             NAACP; and Navajo Nation
               15                                             Wendy R. Weiser (pro hac vice)
                                                              weiserw@brennan.law.nyu.edu
               16                                             Thomas P. Wolf (pro hac vice)
               17                                             wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (pro hac vice)
               18                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               19                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               20                                             Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
               21
                                                              Attorneys for Plaintiffs National Urban League;
               22                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               23
                                                              Washington; Black Alliance for Just
               24                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               25

               26

               27                                             Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
               28
                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3                       STIP. AND [PROPOSED] ORDER
                        Case 5:20-cv-05799-LHK Document 484 Filed 04/15/21 Page 5 of 8



                                                              PUBLIC COUNSEL
                   1                                          610 South Ardmore Avenue
                                                              Los Angeles, California 90005
                   2                                          Telephone: 213.385.2977
                                                              Facsimile: 213.385.9089
                   3

                   4                                          Attorneys for Plaintiff City of San Jose

                   5                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   6                                          Jason Searle (pro hac vice)
                                                              jasearle@nndoj.org
                   7                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   8                                          P.O. Box 2010
                                                              Window Rock, AZ 86515
                   9                                          Telephone: (928) 871-6345
               10
                                                              Attorneys for Navajo Nation
               11
                       Dated: April 15, 2021                  By: /s/ Danielle Goldstein
               12                                             Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
               13                                             Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               14                                             Danielle Goldstein (Bar No. 257486)
                                                              danielle.goldstein@lacity.org
               15                                             Michael Dundas (Bar No. 226930)
                                                              mike.dundas@lacity.org
               16                                             CITY ATTORNEY FOR THE CITY OF
               17                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               18                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               19                                             Facsimile: 213.978.8312

               20                                             Attorneys for Plaintiff City of Los Angeles
               21      Dated: April 15, 2021                  By: /s/ Michael Mutalipassi
                                                              Christopher A. Callihan (Bar No. 203010)
               22                                             legalwebmail@ci.salinas.ca.us
                                                              Michael Mutalipassi (Bar No. 274858)
               23
                                                              michaelmu@ci.salinas.ca.us
               24                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               25                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               26                                             Facsimile: 831.758.7257

               27                                             Attorneys for Plaintiff City of Salinas
               28
                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4                        STIP. AND [PROPOSED] ORDER
                        Case 5:20-cv-05799-LHK Document 484 Filed 04/15/21 Page 6 of 8


                   1   Dated: April 15, 2021                  By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   2                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   3                                          lhough@edelson.com
                                                              EDELSON P.C.
                   4
                                                              123 Townsend Street, Suite 100
                   5                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   6                                          Facsimile: 415.373.9435

                   7                                          Celia Meza
                                                              Acting Corporation Counsel
                   8                                          Rebecca Hirsch (pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
                   9                                          Stephen J. Kane
                                                              stephen.kane@cityofchicago.org
               10                                             CITY OF CHICAGO DEPARTMENT OF
               11                                             LAW
                                                              121 N. LaSalle Street, Room 600
               12                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               13                                             Facsimile: (312) 744-5185

               14                                             Attorneys for Plaintiff City of Chicago
               15      Dated: April 15, 2021                  By: /s/ Donald R. Pongrace
                                                              Donald R. Pongrace (pro hac vice)
               16                                             dpongrace@akingump.com
                                                              Merrill C. Godfrey (Bar No. 200437)
               17
                                                              mgodfrey@akingump.com
               18                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               19                                             2001 K St., N.W.
                                                              Washington, D.C. 20006
               20                                             Telephone: (202) 887-4000
                                                              Facsimile: 202-887-4288
               21
                                                              Attorneys for Plaintiff Gila River Indian
               22                                             Community
               23      Dated: April 15, 2021                  By: /s/ David I. Holtzman
                                                              David I. Holtzman (Bar No. 299287)
               24
                                                              David.Holtzman@hklaw.com
               25                                             HOLLAND & KNIGHT LLP
                                                              Daniel P. Kappes
               26                                             Jacqueline N. Harvey
                                                              50 California Street, 28th Floor
               27                                             San Francisco, CA 94111
                                                              Telephone: (415) 743-6970
               28                                             Fax: (415) 743-6910
                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 484 Filed 04/15/21 Page 7 of 8



                   1                                                     Attorneys for Plaintiff County of Los Angeles
                   2
                       DATED: April 15, 2021                             BRIAN M. BOYNTON
                   3                                                     Acting Assistant Attorney General
                   4                                                     AUGUST E. FLENTJE
                   5                                                     Special Counsel to the Assistant
                                                                          Attorney General
                   6
                                                                         ALEXANDER K. HAAS
                   7                                                     Branch Director
                   8
                                                                         BRAD P. ROSENBERG
                   9                                                     Assistant Branch Director

               10                                                        /s/ Zachary A. Avallone
                                                                         ZACHARY A. AVALLONE
               11                                                        KERI L. BERMAN
                                                                         ELLIOTT M. DAVIS
               12
                                                                         STEPHEN EHRLICH
               13                                                        JOHN ROBINSON
                                                                         JORDAN VON BOKERN
               14                                                        Trial Attorneys
                                                                         U.S. Department of Justice
               15                                                        Civil Division - Federal Programs Branch
                                                                         1100 L Street, NW
               16
                                                                         Washington, D.C. 20005
               17                                                        Telephone: (202) 514-2705

               18                                                        Attorneys for Defendants
               19
               20

               21                                              ATTESTATION

               22              I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this

               23      document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred

               24      in this filing.

               25      Dated: April 15, 2021                             LATHAM & WATKINS LLP
               26                                                        By: /s/ Sadik Huseny
               27                                                            Sadik Huseny

               28
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       6                       STIP. AND [PROPOSED] ORDER
                        Case 5:20-cv-05799-LHK Document 484 Filed 04/15/21 Page 8 of 8



                   1                                      [PROPOSED] ORDER

                   2          The stipulation is GRANTED except that the Further Case Management Conference is

                   3   continued to April 23, 2021 at 10:00 a.m. Pacific Time.

                   4   IT IS SO ORDERED.

                   5

                   6    DATED: April 15, 2021                           ____________________________
                                                                        Lucy H. Koh
                   7                                                    United States District Judge
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19
               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                          CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                      7                   STIP. AND [PROPOSED] ORDER
